Case 3:19-cv-00688-JAG Document 25-1 Filed 11/20/19 Page 1 of 2 PageID# 377




                      Exhibit A
 Case 3:19-cv-00688-JAG Document 25-1 Filed 11/20/19 Page 2 of 2 PageID# 378



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION


 JOE ALEXANDER,

                        Plaintiff,

                v.                                    Case No. 3:19-cv-00688-JAG

 DIET MADISON AVENUE, DMA DOE
 DEFENDANTS 1-17, ADWEEK, LLC, AND
 PATRICK COFFEE,

                        Defendants.


                                     [PROPOSED] ORDER

       WHEREAS, this matter came before the Court on Defendants Patrick Coffee and

Adweek, LLC’s Unopposed Motion for Extension of Time to Respond to the Complaint; and

       CONSIDERING the Federal Rules of Civil Procedure and this Court’s Local Civil Rules,

it appears that there is good cause for granting the Motion;

       The motion is hereby GRANTED; and it is hereby ORDERED that Patrick Coffee and

Adweek, LLC need not answer, move, or otherwise respond to Plaintiff Joe Alexander’s

Complaint and instead shall answer, move, or otherwise respond to Plaintiff’s forthcoming

Amended Complaint.

       SO ORDERED this _____ day of November, 2019.


                                                     BY THE COURT:



                                                     ___________________________________
                                                     John A. Gibney, Jr.
                                                     United States District Judge
